Citation Nr: 1803694	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a disorder manifested by ear pain, to include as secondary to service-connected tinnitus.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded this matter in April 2016.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA purposes.

2.  The Veteran experiences ear pain as an aspect of headaches and service-connected tinnitus and not as a distinct disability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  An ear pain disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VCAA notice was sent to the Veteran by a letter of August 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements of the Veteran, and a lay statement.  The Veteran has identified no outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such outstanding evidence.

The Veteran underwent VA examinations in November 2011 and June 2016.  An addendum opinion was prepared in September 2012.  The examination reports and addendum opinion are adequate for adjudicatory purposes.  See 38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The agency of original jurisdiction substantially complied with the Board's remand order of April 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Criteria of Service Connection

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).

For certain chronic disorders, including organic diseases of the nervous system, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. § 3.303(b) (2017).  When the fact of chronicity in service or the presumptive period is not adequately supported, service connection may established by a continuity of symptomatology of a listed chronic disease.  See 38 C.F.R. § 3.303(b) (2017).  Sensorineural hearing loss is an "organic disease of the nervous system" within the meaning of § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall be established only when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2017).

Decisions of the Board shall be based on the entire record and applicable provisions of law and regulation.  See 38 U.S.C. § 7104 (a) (2012).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Reasonable doubt concerning any issue material to the determination of a matter will be resolved in a claimant's favor.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  See Veteran's claim of November 2011.  The Veteran underwent VA examinations for hearing loss and ear pain in November 2011 and June 2016.

The Veteran underwent a VA examination in November 2011 in which the Veteran's bilateral hearing was found to be impaired but not a disability as defined by VA regulation.  The hearing thresholds were:




HERTZ




500
1000
2000
3000
4000
Avg Hz
500-4000 Hz
RIGHT
30
15
15
20
20
18
LEFT
25
20
15
15
15
16

His speech discrimination scores using the Maryland CNC word list were 100 percent for the right ear and 96 percent for the left ear.  No nexus opinion was requested or given.


The Veteran's hearing thresholds in June 2016 were:




HERTZ




500
1000
2000
3000
4000
Avg Hz
500-4000 Hz
RIGHT
5
10
15
15
20
15
LEFT
20
10
15
20
25
18

His speech discrimination scores using the Maryland CNC word list were 96 percent for the right ear and 94 percent for the left ear.  The examiner diagnosed sensorineural hearing loss for both the right ear and the left ear in the frequency range of 500 to 4000 Hertz.  It was noted that the Veteran's impaired hearing did not meet the criteria of a disability for VA purposes.

Service connection presupposes a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here a preponderance of the competent and probative evidence is against finding that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385, and his claim fails on this basis.  There is no contrary medical evidence to be weighed against the findings of the June 2016 and November 2011 VA examination reports, and the Board finds the results of standard audiological testing to be more probative in this case than the Veteran's report of hearing loss symptoms.  While VA treatment records note hearing loss as an active problem, there are no audiological findings in the VA treatment records or in the Veteran's private treatment records that meet VA's definition of a hearing loss disability, as defined above.

Although the Veteran's claim fails for lack of a current disability, the Board also notes that the June 2016 examination report and September 2012 VA addendum opinion provided negative nexus opinions, finding that the Veteran's right ear and left ear hearing loss is not at least as likely as not caused by, or a result of, an event in service.  The rationale was that there was no significant shift in hearing levels during service as shown by the Veteran's entrance and separation examinations.  The Veteran's hearing was within normal limits at the time of his separation examination.  See separation examination report of November 1969.  The examiners found no scientific support for delayed onset noise-induced hearing loss that occurs weeks or more following an exposure event.  The examiners cited the conclusion of the Institute of Medicine Report (Noise and Military Service, September 2005) that, based on current understanding of auditory physiology, noise-induced hearing loss occurs immediately.

VA must give due consideration to all pertinent medical and non-expert evidence in evaluating a claim for disability benefits.  See 38 U.S.C. § 1154(a) (2012); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran, and a supporting lay statement, report recurrent symptoms of hearing loss since service.  See notice of disagreement of October 2013; November 2011 statement of J. J.  As a layperson, the Veteran is competent to report his exposure to loud noise during service and to his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran not to be consistent in his reporting of symptoms, however, and therefore not credible.  As pointed out in the June 2016 VA examination report, the Veteran denied hearing loss in private treatment records of December 2005, January 2006, November 2006, January 2008, March 2009, December 2009, and July 2010.  The Veteran also specifically denied hearing loss in the separation examination report of November 1969.  In assessing credibility, the Board may consider inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  To the extent that the Veteran alleges he has had hearing loss since active duty, these post-service self-assessments completely undercut those statements.  The Board finds there is not continuity of symptomology of hearing loss from active duty to the present.

Sensorineural hearing loss, being an organic disease of the nervous system, is among the chronic diseases listed under 38 C.F.R. § 3.309(a) as entitled to a presumption of service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, a presumption of service connection based on a chronic disease is not warranted, as there is on competent evidence of record documenting the presence of hearing loss to a compensable degree within one year of discharge.  To date, the Veteran does not have a current hearing loss disability as defined by VA regulation.

Because a preponderance of the evidence is against finding that the Veteran has hearing loss for VA disability purposes, the claim of entitlement to service connection for bilateral hearing loss must be denied.  Under the circumstances, the benefit-of-the doubt rule does not apply.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Ear Pain

The Veteran's statement of November 2011 was construed as a claim for entitlement to service connection for bilateral hearing loss, tinnitus, and ear pain.  A rating decision of May 2013 granted service connection for tinnitus.  A rating decision of July 2013 denied service connection for bilateral hearing loss and ear pain.

The Veteran complains of painful ringing in his ears.  See Veteran's claim of November 2011.  The November 2011 VA examiner diagnosed tinnitus and noted the Veteran's report of ear pair associated with tinnitus.  The examiner provided no evaluation respecting the reported ear pain.

The Veteran underwent a VA examination in June 2016 for hearing loss and ear pain.  The Veteran reported that, between 8 and 10 years ago, he began to experience pressure and headaches at the temple that radiate to behind the right and left ears.  At these times, the Veteran also experienced hearing loss and loss of balance, he reported.  In the VA examiner's opinion, the Veteran's episodes of hearing loss and headache lasting 4-5 minutes are likely a headache variant that is unrelated to tinnitus or any in-service injury.  Such episodes were found not to represent a separate ear-pain condition.  In collaboration of the examining VA audiologist, the examining doctor determined that the Veteran's "ear pain" is in fact headache pain that is located behind the ear.  For the claimed condition of ear pain, the examiner made no diagnosis other than tinnitus, for which the Veteran is already service connected.

There is no suggestion in the record that the Veteran's headaches may be caused or aggravated by his service or a service-connected disability.  The Veteran denied experiencing frequent or severe headaches and dizziness on his separation examination report of November 1969.  He also dates the onset of the headaches to approximately 2006.  See VA examination report of June 2016.

The VA examiner also noted an April 2015 VA treatment record diagnosing acute otitis media and treating it with doxycycline, followed by notation in April 2016 that the Veteran was "clear" on examination and without ear complaints.  The examiner determined that the acute otitis media with which the Veteran was diagnosed in 2015 had resolved and was not related to tinnitus or to service.  The examiner stated that the otitis media was caused not by tinnitus but was an infection that was treated with antibiotics and resolved.

There is no competent evidence of record that diagnoses an ear pain disorder, and pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran, as a layperson, is competent to report his symptoms of ear pain.  See Layno, supra.  Given the nature of the claimed disability, however, the Veteran is not competent to make a diagnosis or to associate the diagnosis with an injury during service.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, no Jandreau exception applies in this case. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The benefit of the doubt is to be resolved in a claimant's favor when there is an approximate balance of positive and negative evidence in regard to a material issue.  Because the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for ear pain is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


